DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 15, and 19 of U.S. Patent No. 11,252,654. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the continuation are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. 

Application No. 17/580,840
U.S. Patent No. 11,252,654
1. A method, comprising: 






    receiving, by a first device, a slice request for a network slice associated with a network, wherein the slice request includes a token and an identifier associated with the network slice; 
   determining, by the first device and based on the slice request, that an application session is associated with a second device (i.e., user equipment) that is related to the token; and 
    configuring, by the first device and based on the application session being associated with the second device (i.e., user equipment), a network slice instance associated with the network slice to enable the application session to be established.
1. A method, comprising: 
    receiving, by a device and from a user equipment, a token request; 
   generating, by the device, a device token based on the token request; 
   providing, using a device identifier, the device token to the user equipment to enable a user to access an application; 
   receiving, by the device and from an application platform, a slice request for a network slice of a network, that includes the device token and a slice identifier associated with the network slice; 
   determining, by the device, that the user equipment is associated with an application session; and 

  
 configuring, by the device, a network slice instance of the network slice based on the slice identifier and the user equipment being associated with the application session.
2. The method of claim 1, 
wherein the token is generated by the first device and provided to the second device (i.e., user equipment), and 
wherein the slice request is received from an application platform that provides one or more applications.
Claim 1, lines 4-10
generating, by the device, a device token based on the token request; 
   providing, using a device identifier, the device token to the user equipment to enable a user to access an application; 
   receiving, by the device and from an application platform, a slice request for a network slice of a network,
5. The method of claim 1, further comprising: determining a user equipment route selection policy (URSP) rule associated with the identifier included in the slice request; and providing the URSP rule to the second device (i.e., user equipment), wherein the URSP rule is associated with establishing the application session utilizing resources of the network associated with the network slice instance.
2. The method of claim 1, further comprising: determining a user equipment route selection policy (URSP) for the application session according to the network slice instance; and providing the URSP to the user equipment to permit the user equipment to establish, using the network slice instance, the application session for the user
8. The method of claim 1, wherein the network slice instance is configured to provide a level of service associated with an application, associated with the application session, corresponding to a user associated with the second device.
5. The method of claim 1, wherein the network slice instance is configured to provide a network service level, for the application session, that corresponds to a subscription type of the application associated with the user.
9. A first device, comprising: 
    

one or more processors configured to: 








      receive a slice request for a network slice associated with a network, wherein the slice request includes a token and an identifier associated with the network slice; 
  





   determine, based on the slice request, that an application session is associated with a second device that is related to the token; and 

     configure, based on the application session being associated with the second device, a network slice instance associated with the network slice to enable the application session to be established.
15. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: 
   






receive, from an application platform associated with an application, a slice request for a network slice of a network, wherein the network slice is to be used for an application session associated with the application and a user, and wherein the slice request includes a device token and a slice identifier associated with the network slice; 


   determine, based on the device token, that the application session is associated with a user equipment that is associated with the device token; 
   configure a network slice instance of the network slice based on the slice identifier and the user equipment being associated with the application session; and 
    provide, to the user equipment, slice information associated with the network slice instance to enable the application session to be established using the network slice instance.
10. The first device of claim 9, wherein the token is generated by the first device and 

provided to the second device (i.e., user equipment), and 

wherein the slice request is received from an application platform that provides one or more applications.
Claim 1, lines 4-10
generating, by the device, a device token based on the token request; 
   providing, using a device identifier, the device token to the user equipment to enable a user to access an application; 
   receiving, by the device and from an application platform, a slice request for a network slice of a network,
12. The first device of claim 9, wherein the one or more processors are further configured to: validate the token for the application session; and provide, to the second device and based on validating the token, slice information associated with the network slice instance.
Claim 8, lines 18-25

validate, based on the application identifier and the device token, that a network slice instance of the network slice can be configured for the application; configure, based on validating that the network slice instance can be configured, the network slice instance of the network slice based on the slice identifier and device information associated with the user equipment
13. The first device of claim 9, wherein the one or more processors are further configured to: 
   determine a user equipment route selection policy (URSP) rule associated with the identifier included in the slice request; and
provide the URSP rule to the second device,
wherein the URSP rule is associated with establishing the application session
utilizing resources of the network associated with the network slice instance.
2. The method of claim 1, further comprising: 


  determining a user equipment route selection policy (URSP) for the application session according to the network slice instance; and providing the URSP to the user equipment to permit the user equipment to establish, using the network slice instance, the application session for the user.
15. The first device of claim 9, wherein the network slice instance is configured to provide a level of service associated with an application, associated with the application session, corresponding to a user associated with the second device.
5. The method of claim 1, wherein the network slice instance is configured to provide a network service level, for the application session, that corresponds to a subscription type of the application associated with the user.
	
16. A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a first device, cause the first device to:






     receive a slice request for a network slice associated with a network, 



     wherein the slice request includes a token and an identifier associated with the network slice, 


    determine, based on the slice request, that an application session is associated with a second device (i.e., user equipment) that is associated with the token; and 
    configure, based on the application session being associated with the second device, a network slice instance associated with the network slice to enable the application session to be established.
15. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: 
   






receive, from an application platform associated with an application, a slice request for a network slice of a network, wherein the network slice is to be used for an application session associated with the application and a user, and wherein the slice request includes a device token and a slice identifier associated with the network slice; 


   determine, based on the device token, that the application session is associated with a user equipment that is associated with the device token; 
   configure a network slice instance of the network slice based on the slice identifier and the user equipment being associated with the application session; and 
    provide, to the user equipment, slice information associated with the network slice instance to enable the application session to be established using the network slice instance.
17. The non-transitory computer-readable medium of claim 16, wherein the token is generated by the first device and 

provided to the second device (i.e., user equipment), and 

wherein the slice request is received from an application platform that provides one or more applications.
Claim 1, lines 4-10
generating, by the device, a device token based on the token request; 
   providing, using a device identifier, the device token to the user equipment to enable a user to access an application; 
   receiving, by the device and from an application platform, a slice request for a network slice of a network,

20. The non-transitory computer-readable medium of claim 16, wherein the one or more instructions further cause the first device to provide a level of service associated with an application, associated with the application session, corresponding to a user associated with the second device.
19. The non-transitory computer-readable medium of claim 15, wherein the user is subscribed to a subscription level associated with the application, and wherein the network slice instance is configured to provide a network service level that is associated with the subscription level.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643